—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered September 14, 1992, convicting him of criminal sale of a controlled substance in the first degree (three counts), criminal possession of a controlled substance in the first degree, and conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, intelligently, and voluntarily waived his right to appeal at the time that he entered his plea of guilty (see, People v Seaberg, 74 NY2d 1; cf., People v Bray, 154 AD2d 692). Thus, we will not review the court’s denial of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
The sentencing court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty on the basis that it was not voluntarily made (see, People v Kelly, 159 AD2d 227; see generally, People v Frederick, 45 NY2d 520). Ritter, J. P., Santucci, Friedmann and Goldstein, JJ., concur.